                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


ANAS ELHADY,

               Plaintiff,
                                                           Case No. 17-cv-12969
v.
                                                           HON. MARK A. GOLDSMITH
BLAKE BRADLEY, et al.,

               Defendants.

______________________________/


  ORDER DISMISSING AS MOOT MOTION FOR PROTECTIVE ORDER (Dkt. 89),
   MOTION FOR SUMMARY JUDGMENT BY MATTHEW PEW (Dkt. 96), AND
 MOTION FOR SUMMARY JUDGMENT BY WALTER KEHR AND SCOTT ROCKY
                             (Dkt. 98)

       Motions for summary judgment by Matthew Pew (Dkt. 96), Walter Kehr (Dkt. 98), and

Scott Rocky (Dkt. 98) were rendered moot by the stipulated order dismissing them as Defendants

(Dkt. 120). They are dismissed. A motion for protective order by nonparty United States Customs

and Border Protection (Dkt. 89) was granted in part (Dkt. 94). The clerk is directed to remove it

from the list of pending motions.

       SO ORDERED

Dated: March 9, 2020                                s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge
